Citation Nr: 1017997	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  09-08 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial increased rating in excess of 
20 percent for multilevel degenerative changes of the lumbar 
spine with radiculopathy.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1968 to 
June 1972; March 1974 to May 1981; August 1981 to July 1990, 
and February 1991 to March 1991.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO granted service 
connection for multilevel degenerative changes of the lumbar 
spine with an evaluation of 20 percent, effective September 
27, 2006.  


FINDING OF FACT

The multilevel degenerative changes of the lumbar spine have 
been manifested by pain, forward flexion to 60 degrees, and 
subjective radiculopathy.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
multilevel degenerative changes of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5235 to 5243 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5103, 5103A (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  Here, the Veteran's 
increased rating claim for degenerative changes of the lumbar 
spine arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment and VA records have been 
associated with the file.  The Veteran has been medically 
evaluated in conjunction with his claims.  The duties to 
notify and assist have been met.  

II. Legal Criteria 

        A.  Disability Evaluations in General 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2009).  The entire period is considered for the possibility 
of staged ratings.  Consideration will be given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2009).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2009).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  

	B. The Musculoskeletal System  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including flare ups.  38 C.F.R. § 4.14 (2009).  
The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2009) (addressing the joints) should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the spine is 
considered a major joint.  Id.  

The Board evaluates the Veteran's back disability under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2009).  

Degenerative arthritis of the spine (DC 5242) is rated under 
DC 5003, which addresses degenerative arthritis generally.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003 (2009).  Note 1 of DC 
5003 states that the degenerative arthritis ratings will not 
be combined with ratings based on limitation of motion.  Id.  

The General Rating Formula for Diseases and Injuries of the 
Spine for DCs 5235 to 5243 provides for the rating of 
disabilities of the spine.  The formula includes DC 5242, 
regarding degenerative arthritis of the spine.  With or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the formula is as follows:  

Unfavorable ankylosis of the entire spine (100 percent);  

Unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);  

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);  

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine 
(30 percent);  

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent).  38 C.F.R. § 4.71a (2009).  

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes allows for an evaluation of 
10 percent for incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past twelve months.  38 C.F.R. § 4.71a, DC 5243.  For 
purposes of evaluations under diagnostic code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Note (1).  

Under 38 C.F.R. § 4.124a, which addresses diseases of the 
peripheral nerves, the term 'incomplete paralysis' indicates 
a degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at the most, 
the moderate degree.  Diagnostic Code 8520, addressing the 
sciatic nerve, states that an evaluation of 10 percent is 
assigned for mild incomplete paralysis.  A 20 percent rating 
requires moderate incomplete paralysis, and a 30 percent 
rating requires severe incomplete paralysis of the sciatic 
nerve.  A 40 percent evaluation requires complete paralysis 
of the sciatic nerve, manifested by: foot dangle and drop, no 
active movement possible of muscles below the knee, and 
flexion of the knee weakened or (very rarely) lost.  

III. Analysis

In September 2006, the Veteran filed a claim of service 
connection for a low back disability.  In his March 2009 
appeal, he stated he was entitled to a higher rating and 
asserted that he had progressively worsened in his motion 
levels.  He complained of pain, not being able to drive or 
sit, and not being able to do activities.  He stated his 
motor skills were "diminished" and that he could not get a 
job.  

Service treatment records reflect that the Veteran was seen 
on several occasions for low back disability and findings 
included radiculopathy.  A June 1982 X-ray revealed mild 
degeneration of the L5-S1 disc.  The Veteran had full range 
of motion and was neurologically intact.  In December 1982, 
the Veteran complained of constant sharp pain radiating down 
his right leg.  The assessment was inflammation of the 
sciatic nerve of the right leg.  

A June 1983 consultation showed that the Veteran was in drill 
instructor school when he complained of right side 
radiculopathy when running the obstacle course.  His past 
degenerative changes were noted.  Motor and sensory 
examination was normal, but he was limping and had tenderness 
over the right side of his lumbar spine.  X-rays showed 
degenerative changes at L-5 with spondylolisthesis and no 
fracture.  He had degenerative changes and questionable 
radiculopathy.  Later in June 1983, he was admitted to San 
Diego Naval Hospital.  A record shows radiation of pain to 
the right leg and anterior thigh was noted.  He had similar 
pain over the past two years.  He had another hospital 
admission in August 1984 due to low back pain radiating to 
legs.  

He was admitted to the hospital again in January 1985 with a 
diagnosis of left side sciatica and was prescribed bed rest.  
The evaluation was mostly normal except for a diffuse 
diminished pin prick on the entire right foot up to the mid 
ankle.  A June and July 1985 hospital admission showed that 
the onset of right leg pain returned after he increased the 
amount of physical training he was doing (running).  The 
diagnosis was L5-S1 herniated nucleus pulposus syndrome.  

In February 1986, a service treatment record shows low back 
pain with sciatica after working around barracks and skiing.  
In March 1987, a record shows he had progressively worsening 
back pain for two weeks.  It was noted that a past herniated 
disc was found at L4-L5 in 1983, but that a 1986 computed 
tomography (CT) scan and myelogram was negative.  After 
playing horseshoes the Veteran had increase pain in the right 
thigh to the right knee; this happened on the left side as 
well (numbness).  He had tenderness with no spasms and 
decreased deep tendon reflexes.  In April 1987, a service 
treatment record showed right sided sciatica secondary to 
disc dysfunction at L4-L5.  

A May 2004 VA primary care note showed a normal neurological 
examination (no weakness, joint swelling, warmth, tenderness, 
or parathesias) with no musculoskeletal joint pain.  

In September 2006, a VA primary care note showed the Veteran 
complained of new back pain (the Veteran related his history 
of back pain since service) localized in the mid-thoracic 
region of the right side of the back-usually the pain was in 
his lower back.  The nurse practitioner noticed "an enlarged 
musculature" along the right thorax compared to the left.  
Back pain was to be followed up with an X-ray of the lumbar 
spine.  In January 2007 VA clinic record the Veteran reported 
low back pain and it was noted that an October 2006 X-ray 
showed degenerative joint disease.  

A June 2007 VA spine examination report showed the Veteran 
reported having low back pain in the early 1980s.  He was 
treated with bed rest and Tylenol, including during his flare 
ups where he was hospitalized.  The Veteran reported back 
pain exacerbated with lifting, bending, and standing.  He 
stated that sometimes his back would "go out" on him and he 
had to stay in bed for three days at a time.  He reported 
flare ups in his back 2 or 3 times per week.  He had no 
incapacitating episodes over the past year.  He used no 
mechanical aid.  He stated the pain in his lower back 
radiated down his right leg with numbness.  Standing 
increased the pain.  
His back disability interfered with his activities of daily 
living because he could no longer do wood carving or play 
golf.  He said it interfered with his job because he drove a 
truck and driving made his back hurt more.  He used heat to 
alleviate pain.  

Physical examination revealed normal deep tendon reflexes for 
bilateral upper and lower extremities.  Dermatomes were 
absent in the nerve roots of L5-S1 on the right.  Bilateral 
dorsalis pedis and posterior tibial pulses were equal and 
strong.  There were no lesions on the feet and good muscle 
strength of the lower extremities bilaterally (5/5).  Range 
of motion was as follows (with pain at the end of the 
measurements): 

Flexion
0 to 60 Degrees
Extension
0 to 30 Degrees
Right lateral 
flexion
0 to 30 Degrees
Left lateral 
flexion
0 to 30 Degrees
Right lateral 
rotation
0 to 30 Degrees
Left lateral 
rotation
0 to 30 Degrees

Spine curve was normal and tender to percussion.  Repetition 
produced increased pain, weakness, lack of endurance, 
fatigue, and incoordination with leg raising, flexion, and 
rotation.  There was no further limitation of motion.  

An X-ray showed mild to moderate changes secondary to 
degenerative osteoarthritis.  A CT scan showed multilevel 
degenerative changes of the sacroiliac spine.  The diagnosis 
was multilevel degenerative changes of the lumbar spine with 
radiculopathy.  

In January 2008 at a primary care visit, the Veteran stated 
that he had an increase in his back pain but had no recent 
injury.  He was taking medication with good relief and there 
was a negative neurological examination.  In August 2008, the 
Veteran reported for a primary care appointment where he said 
he wanted a small mass in his lower back checked.  A physical 
examination was normal except for unrelated weight loss.  
Extremities and a neurological examination were also normal.  

The Board does not find that an initial increased rating is 
warranted for the multilevel degenerative changes of the 
lumbar spine with radiculopathy.  The Veteran is currently 
being rated under DC 5242, degenerative arthritis of the 
spine.  Applying the General Rating Formula, the Veteran is 
currently at a 20 percent rating because his forward flexion 
was shown to be exactly 60 degrees.  Under this formula, for 
a 40 percent rating to apply, favorable ankylosis of the 
thoracolumbar spine must be shown.  

As the degenerative arthritis is already being rated on 
limitation of motion, no increase can be found under DC 5003, 
the arthritis code.  Note 1 of DC 5003 states that the 
degenerative arthritis ratings will not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 
5003.  

There is no showing that a doctor prescribed bed rest for 
incapacitating episodes during the time period on appeal.  As 
a result, no increase is found under the formula for rating 
intervertebral disc syndrome.  The service treatment records 
reflect treatment of the low back and mention radiculopathy, 
sciatica and radiating pain.  However, post service records, 
including the VA examination report, consistently find no 
objective signs of neurological abnormality.  As a result, no 
increase is found under the sciatic rating.  38 C.F.R. 
§ 4.124a, DC 8520 (2009).  

The Board has considered the reported pain and flare-ups upon 
use, as required by DeLuca, 8 Vet. App. at 205-206.  The June 
2007 examiner stated repetition produced increased pain, 
weakness, lack of endurance, fatigue and incoordination.  The 
examiner found no increased limitation of motion with 
repetitive use.  The Board finds the Veteran is adequately 
compensated by the 20 percent rating since there was a 
combined lack of atrophy, swelling and deformity to justify 
an increase under DeLuca.  

While the Veteran did state in his appeal that he 
"progressively worsen (sic) in his motion levels," the 
Board does not find indications that the back disability has 
worsened since his last VA examination in June 2007.  While 
the Veteran reported an increase in pain in January 2008, 
there were no findings of decreased motion or other worsening 
symptoms of back pathology.  The claim of worsening motion 
did not specify increased symptoms since the last VA 
examination (as opposed to general worsening over the years) 
and there is no suggestion that flexion is limited to 30 
degrees; clinical records have not exhibited anything nearly 
approximating this degree of motion loss.  A remand for a new 
VA examination is not necessary under the circumstances.  

The Veteran also indicated in his March 2009 appeal that he 
could not get a job due to his back disability.  In the event 
that in filing an initial increased rating claim, a claim of 
a TDIU was implicitly raised (see Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009)), review of the evidence does not 
show that the Veteran's multilevel degenerative changes of 
the lumbar spine precludes employment.  The Veteran has not 
specifically claimed entitlement to a total disability due to 
individual unemployability (TDIU) as a result of his service-
connected spine disability.  The objective evidence of record 
does not reflect pathology that would preclude employment; he 
retains good function in the spine and radiculopathy has been 
subjective only since active duty.  A clear preponderance of 
the evidence of record is against a finding that the Veteran 
is precluded from gainful employment due solely to his back 
disorder, which is his only service-connected disability.  
Entitlement to a TDIU due to the Veteran's service-connected 
spine disability is not warranted.  

The Board has considered the level of the Veteran's spine 
disability throughout the time period on appeal and does not 
find that any staged ratings are warranted.  Hart, 21 Vet. 
App. at 509-510.  Additionally, in the absence of evidence 
showing that the multilevel degenerative changes of the 
lumbar spine resulted in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation); 
required frequent periods of hospitalization; or otherwise 
has rendered impractical the application of the regular 
schedular standards, extraschedular consideration is not 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2009).  

The reasonable doubt rule is not for application and the 
appeal is denied.  See, 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  


ORDER

A rating in excess of 20 percent for multilevel degenerative 
changes of the lumbar spine is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


